Citation Nr: 1205938	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  06-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as secondary to service-connected bilateral pes planus and herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1965 to September 1967, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These matters were previously before the Board in October 2010, at which time the Board denied the claims for service connection on the basis of no evidence of current prostate cancer or psychiatric diagnoses.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (CAVC).  In April 2011, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (Joint Motion), which the CAVC granted by an Order in April 2011.  The Joint Motion moved for the Court to partially vacate and remand the October 2010 Board decision with respect to the prostate cancer and psychiatric disorder claims.  In requesting a remand for these issues, the parties highlighted that VA medical records that predated the Board decision had not been associated with the claims file, and thus were not considered by the Board.  As these records were considered to be in the constructive possession of VA, and showed that the Veteran was diagnosed with the claimed disorders, the parties moved the Court to remand these issues so that the Board could consider this evidence and determine whether VA's duty to assist had been fulfilled.   


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran served in the Republic of Vietnam from September 1966 to September 1967; thus he is presumed to have been exposed to herbicides.

2.  The evidence of record shows that the Veteran has been diagnosed with prostate cancer.

3.  The preponderance of the evidence shows that the Veteran currently has an acquired psychiatric disorder, diagnosed as major depressive disorder, that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. § 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claims of service connection for prostate cancer and an acquired psychiatric disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the awards.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



Service Connection for Prostate Cancer

The Veteran essentially contends that he has prostate cancer as a result of his active service.  Having reviewed the evidence of record, and resolving all doubt in the Veteran's favor, service connection is warranted in this instance.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.309.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for specifically identified diseases will be established even though there is no record of such disease during service, provided that the disease is manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii) , 3.309(e).  Prostate cancer is a disease for which presumptive service connection is warranted on the basis of herbicide exposure.  See 38 C.F.R. § 3.309(e). 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For prostate cancer, the presumption of service connection requires exposure to a herbicide agent and manifestation of the disease to a degree of 10 percent or more at any time after service.  See 38 C.F.R.§ 3.307 (a)(6)(ii).  A Veteran must simply set foot on the landmass of the Republic of Vietnam to be entitled to the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Turning to the facts in the instant case, the Veteran has been diagnosed with prostate cancer, which, as noted above, is a disease associated with herbicide exposure.  The claims file shows that subsequent to the October 2010 Board decision, which denied the Veteran's claim based on no current prostate cancer diagnosis, additional VA treatment records were associated with the Veteran's claims file that were dated prior to the October 2010 Board decision.  Thus, these records were constructively of record at the time of the October 2010 Board decision, and should have been associated with the claims file for consideration at the time that decision was issued.  These records show that he was diagnosed with prostate cancer in April 2010.  The Veteran is therefore entitled to presumptive service connection of this disease if it is established that he was exposed to herbicides in Vietnam.

In this regard, the Veteran's available service personnel records confirm his service in the United States Army, to include service in Vietnam from September 1966 to September 1967.  Thus, the evidence confirms that the Veteran actually set foot in Vietnam during his military service.

Based on the foregoing, service connection for prostate cancer is warranted.  The Veteran is presumed to have been exposed to herbicides in service, and the medical evidence shows that the Veteran was diagnosed with prostate cancer during the pendency of his appeal.  Additionally, his service personnel records confirm his service in Vietnam from September 1966 to September 1967.  Given the Veteran's active service in the Republic of Vietnam during the Vietnam Era, and his diagnosis of prostate cancer, he is presumed to have been exposed to herbicides and as a result, there is a presumed link between this in-service herbicide exposure and his post-service development of prostate cancer.  Accordingly, the evidence supports a grant of service connection for the Veteran's prostate cancer.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his currently diagnosed psychiatric disorders are related to his military service.  He essentially claims that his psychiatric symptomatology began during his military service and that he has experienced a continuity of symptomatology following his separation from service.  Having reviewed the evidence of record, and resolving all doubt in the Veteran's favor, service connection is warranted for an acquired psychiatric disorder.

As an initial matter, the medical evidence of records reveals that the Veteran has been diagnosed with major depressive disorder, an anxiety disorder, and PTSD.  The United States Court of Appeals for Veterans Claims (the Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As a result, the issue is whether any of the Veteran's diagnosed psychiatric disorders are related to his military service.

As noted above, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are as follows:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence (or in certain circumstances, lay evidence) of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order for a claim for service connection for PTSD to be successful, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If VA determines that the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be consistent with circumstances, conditions, or hardships of service.  Id.,  See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. app. 128, 146- 47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).

When the evidence does not establish that a Veteran is a combat Veteran, his or her assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.3.04(f); Pentecost v. Principi, 16 Vet. app. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for Veterans who are deemed to have been in fear of hostile military or terroristic activity by a VA psychiatrist or psychologist.  See 75 Fed. Reg. 39,843- 39,852 (effective July 13, 2010).  These revised regulations do not substantively change the provisions for addressing claims of PTSD based on in-service personal assault; the revision only resdesignates paragraphs within 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39, 852.  Additionally, these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)).

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept an appellant's statements regarding his or her alleged symptoms if the Board does not find the statements regarding the symptoms to be credible.

As noted above, the Veteran's available service personnel records confirm his service in the United States Army, to include service in the Republic of Vietnam.  His DD 214 lists his military occupational specialty as a general supply specialist; his last duty of assignment was with a heavy materials supply company.  His service personnel records are negative for evidence that he received any awards or decorations indicative of combat.  

Veteran's service treatment records have been associated with the claims file and are negative for a diagnosed psychiatric disorder.  The September 1967 separation report of medical examination shows that the psychiatric examination was generally normal.  However, the Veteran reported having depression or excessive worry on the associated September 1967 separation report of medical history.

Subsequent to the October 2010 Board decision, the Veteran's post-military medical records were associated with the claims file showing treatment for his psychiatric symptomatology.  An April 2003 VA treatment record gives the first indication of a possible psychiatric disorder, as the Veteran screened positive for depressive symptoms.  Subsequently during a September 2008 VA psychiatric consultation, the Veteran reported experiencing psychiatric symptomatology; he was also noted to have a history of combat trauma in Vietnam.  Following a mental status examination, he was given an Axis-I diagnosis of depressive disorder, anxiety disorder, rule out major depressive disorder, and rule out PTSD.  During a subsequent October 2008 VA psychiatric consultation, the Veteran provided more information regarding his military service, to include serving was a supply specialist with an infantry company and participating in combat patrols.      

Additional VA medical records show that the Veteran continued to receive psychiatric treatment.  He underwent a neuropsychiatric examination in May 2009.  An August 2010 treatment record shows that he was diagnosed with PTSD and major depressive disorder.  Subsequent treatment records dated up until October 2010 show treatment for his psychiatric symptomatology.  Overall, these records do not provide an opinion as to the etiology of these diagnoses.  

In support of his claim, the Veteran submitted an October 2011 psychological report showing that he underwent an examination with a private psychologist.  The psychologist indicated that he reviewed the Veteran's current and service related medical history.  He also noted his review of numerous journal articles related to PTSD.  During the examination, the Veteran described his military service, and identified two stressful events reported to have occurred during his service in Vietnam.  With regard to the first incident, the Veteran reported witnessing his friend being killed and having to fire upon civilians.  As for the second incident, the Veteran reported that he was shot at, but was not injured.  

Based on the results of three psychological tests, the examiner diagnosed the Veteran with major depression and PTSD.  Based on the examination results and the Veteran's historical records, the examiner concluded that both disorders had their onset during the Veteran's period of military service.  The examiner, to support his opinion, highlighted that the Veteran's September 1967 separation examination indicated depression and excessive worry.  He also noted that the Veteran's post-service treatment records included repeated references to PTSD, anxiety, and depression.  The psychologist further noted that the Veteran's PTSD diagnosis was appropriate in light of the relevant medical and psychiatric studies that he conducted in conjunction with the examination.  With regard to the reliability of the examination results, the examiner acknowledged that malingering is often an issue with independent medical evaluations; however, he concluded that all of the Veteran's tests were valid in this case, and essentially ruled out malingering.  In summation, the examiner reiterated that the Veteran currently suffers from PTSD and major depressive disorder, and that it was more likely than not that these disorders had their onset during military service.  

Based on the above evidence, and resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, specifically major depressive disorder, is warranted.  In reaching this determination, the Board has considered the Veteran's contentions that he experienced psychiatric symptomatology during his military service.  Symptoms of depression and excessive worry, for example, are certainly capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report his observations as to the nature and onset of his psychiatric symptomatology and his active duty experiences.  His statements in this instance are found credible, as his service treatment records confirm his September 1967 report of experiencing depression and excessive worry just prior to his separation.  His statements as to the onset and nature of his psychiatric symptomatology have been consistent and there is no evidence to contradict his account.  Accordingly, the Veteran's lay statements describing the in-service onset and continuity of his psychiatric symptomatology are found credible and supported by later diagnoses.  Id.

In sum, there is competent and credible lay evidence as set forth above as to the Veteran's symptoms associated with his acquired psychiatric.  Additionally, the October 2011 opinion from the Veteran's private psychologist relating the Veteran's diagnosed major depressive disorder to his military service is probative.  This opinion is considered probative as it is based on a review of the Veteran's military history and clinical evaluation of the Veteran.  Additionally, it provides a complete rationale and is based on objective findings as well as the Veteran's credible statements.  Accordingly, this opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).

In light of the foregoing, and in resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is warranted.

Finally, although the medical treatment records demonstrate that the Veteran has been diagnosed with anxiety and PTSD, these diagnoses have overlapping symptomatology with that of his now-service connected major depressive disorder.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  If service connection were to be awarded for another psychiatric disability, the Veteran would receive no greater compensation as any service-connected psychiatric disorder would be rated under the same schedular criteria (38 C.F.R. § 4.130) as used for major depressive disorder.  Moreover, separate ratings for anxiety and/or PTSD would constitute an evaluation of the same disability under various diagnoses, known as "pyramiding,", which is generally to be avoided.  38 C.F.R. § 4.14.


ORDER

Service connection for prostate cancer is granted, subject to the laws and regulations governing monetary awards.

Service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing monetary awards.





____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


